

117 HR 4808 IH: Restore Public Health Institution Trust Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4808IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Crenshaw introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Government Accountability Office to submit a report on the public health mitigation messaging and guidance of the Centers for Disease Control and Prevention. 
1.Short titleThis Act may be cited as the Restore Public Health Institution Trust Act of 2021. 2.Report on CDC public health mitigation messaging and guidance (a)In generalNot later than 120 days after the date of enactment of this Act, the Government Accountability Office shall submit to the appropriate committees of Congress a report on the public health mitigation messaging, decision making, and guidance of the Centers for Disease Control and Prevention (referred to in this section as the CDC). Such report shall—
(1)consider— (A)the data being used by the CDC to make recommendations;
(B)the impact that inconsistent messaging has had on— (i)the level of trust Americans have in the CDC; and
(ii)the willingness of Americans to follow CDC guidance, including with respect to COVID-19 vaccine uptake; and (C)the degree to which outside entities (such as teachers unions) were in a position to impact recommendations made by the CDC; and
(2)contain recommendations to improve the approach of the CDC relating to messaging, decision making, and the issuance of guidance in the future.  (b)DefinitionIn this section, the term appropriate committees of Congress means—
(1)the Committee on Health, Education, Labor, and Pensions of the Senate; (2)the Committee on Small Business of the Senate;
(3)the Committee on Appropriations of the Senate; (4)the Committee on Commerce, Science, and Transportation of the Senate;
(5)the Committee on Education and Labor of the House of Representatives; (6)the Committee on Small Business of the House of Representatives;
(7)the Committee on Appropriations of the House of Representatives; and  (8)the Committee on Energy and Commerce of the House of Representatives. 
